



Exhibit 10.97


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is made and entered
into on November 26, 2018 (the “Signature Date”), by and between Caesars
Enterprise Services, LLC (the “Company”) and Robert J. Morse (“Executive”) (each
a “Party” and collectively, the “Parties”).


WHEREAS, Executive’s last day of employment with the Company was November 26,
2018 (the “Separation Date”).


WHEREAS, Company and Executive are parties to an Employment Agreement effective
August 8, 2018 (“Employment Agreement”)(a copy of which is attached hereto at
Exhibit A and which is incorporated by reference);
WHEREAS, Executive has terminated employment without Good Reason (as that term
is defined in Section 7(e) of the Employment Agreement) pursuant to Section 9(a)
of the Employment Agreement;
WHEREAS, the Parties now enter into this Agreement for the purposes of resolving
all claims of any kind that Executive has or might have against the Company and
the “Released Parties” (as defined herein), through the date this Agreement is
executed by all Parties, including, but without limitation, those claims arising
out of or relating in any way to Executive’s employment by or termination from
employment with the Company.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises
set forth herein, the Parties agree that the foregoing recitals are true and
correct and are incorporated herein as if fully set forth, and further agree as
follows:


1.    Executive’s Termination of Employment Without Good Reason. Executive has
resigned without Good Reason for purposes of his Employment Agreement and all
other plans, awards and arrangements with the Companyor any of its affiliates.
Temination shall be effective on November ___, 2018, and neither Party shall
have further obligations to provide Notice of Termination.


2.    Monetary Consideration by the Company. In consideration for Executive’s
entering into and signing this Agreement and complying with its terms, the
Company agrees, upon satisfaction of the conditions identified herein, to pay to
Executive, as salary continuation pay, seventy eight (78) weeks’ pay (minus
standard payroll deductions) (“Salary Continuation”), which totals one million
four hundred twenty five thousand dollars ($1,425,000.00). Salary Continuation
shall be paid according to the normal payroll practices of the Company.
Executive understands and agrees all benefits will cease (except, if applicable,
subsidized COBRA benefits for the “Salary Continuation Period,” defined as the
78 week period during which the Company pays Executive the Salary Continuation)
on the Separation Date. If Executive elects to continue applicable benefits
under COBRA, during the Salary Continuation Period, Executive will continue to
be required to pay the then-applicable required employee contribution for said
benefits (“Subsidized COBRA”). Executive will not be eligible to contribute to
the 401(k) Plan, or any other retirement or deferred compensation plans, and no
paid time off or vacation will be earned or accrued. If Executive dies or
accepts new employment outside the Company prior to the expiration of the Salary
Continuation Period, Executive (or Executive’s estate, as applicable) will
receive a lump sum payment for the remainder of the Salary Continuation Period
in a final paycheck within a reasonable time after the Company receives notice.
If Salary Continuation ceases for any reason, the Subsidized COBRA shall also
cease as of the effective date that Salary Continuation ceases. All Salary
Continuation shall be deposited in accordance with Executive’s direct deposit
instructions on file with the Company and in accordance with the Company’s
regular payroll practices in effect to time to time. Executive agrees that the
foregoing amounts shall constitute the entire monetary consideration provided to
Executive under this Agreement, and that Executive will not seek any further
compensation for any other money owed, including but not limited to any damage,
costs, or attorneys’ fees in connection with the matters encompassed in this
Agreement.
    
3.    Complete Release of All Claims. In consideration for the promises set
forth in this Agreement, Executive for himself, his heirs, representatives,
attorneys, executors, administrators, successors, relatives, and


1

--------------------------------------------------------------------------------





assigns, knowingly and voluntarily releases and forever discharges the Company,
its parent entities, owners, affiliates, subsidiaries, divisions, predecessors,
insurers, reinsurers, successors, and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their representative capacities, and their employee benefit plans and
programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Released Parties”), of and from
any and all claims, known and unknown, asserted or unasserted, contingent or
actual, which the Executive has or may have against the Released Parties as of
the date Executive executes this Agreement, including, but not limited to, any
alleged violation of all common law, public policy, contract, tort (whether
negligent or intentional), or other claims of any kind, whether under asserted
under federal, state or local law, as well as all claims Executive might have
under or pursuant to inter alia, the Age Discrimination in Employment Act
(ADEA); Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the
Civil Rights Act of 1866; the Americans With Disabilities Act, as amended; the
Family and Medical Leave Act; the Fair Labor Standards Act; the Fair Credit
Reporting Act; the Equal Pay Act, the Occupational Safety and Health Act; the
Employee Retirement Income Security Act of 1974; Nevada statutes on
Compensation, Wages and Hours, Nev. Rev. Stat. Chapter 608; Nevada statutes on
Employment Practices, Nev. Rev. Stat. Chapter 613; Nevada Occupational Safety &
Health statutes; any other federal, state or local law, rule, regulation, or
ordinance; and any claim for costs, fees, or other expenses including attorneys’
fees incurred in these matters.


3.1    No Other Pending Claims. Executive represents and affirms that, prior to
signing this Separation Agreement, Executive has not filed or pursued any
complaints, charges, or lawsuits of any kind with any court, governmental or
administrative agency, arbitrator, or other forum against the Company or any of
the other Company Releasees, asserting any claims whatsoever.


3.2    Claims Not Released. Executive is not waiving any rights Executive may
have to: (a) Executive’s own vested accrued employee benefits under the
Company’s health, welfare, or retirement benefit plans as of the Separation
Date; (b) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (c) pursue claims which
by law cannot be waived by signing this Agreement; and/or (d) enforce this
Agreement.


3.3    Provisions Related to Sexual Harassment Claims. Notwithstanding the
general release of all claims, known or unknown, freely and expressly given by
Executive in this Agreement,  Executive represents, warrants and agrees that
Executive has not raised, nor ever had, claims involving sexual harassment or
sexual abuse while employed by the Company, and the compensation in this
Agreement has no relation to sexual harassment or sexual abuse.


4.    Cooperation Required. Executive agrees that, as requested by the Company,
Executive will cooperate fully with the Company or its representatives in any
investigation, proceeding, administrative review or litigation brought against
the Company or any Released Party by any government agency or private party
pertaining to matters occurring during Executive’s employment with the Company
or any Released Party. If Executive incurs out-of-pocket expenses in assisting
the Company or any affiliate at its request, the Company will mail to Executive
reimbursement check for those expenses within fifteen (15) days after it
receives a request for payment, along with satisfactory written substantiation
of the claimed expenses.


5.    Agreement Not to Seek or Accept Future Employment. Executive agrees that,
because of circumstances unique to Executive (including irreconcilable
differences with the Company), Executive is not qualified for reemployment with
the Company now or in the future, and promises that Executive will not apply for
or accept future employment with the Company, or any subsidiaries or affiliates
of either the Company or Caesars Entertainment Corporation (collectively,
"Caesars"). For the purposes of clarification, this provision does not apply to
any business entity that is not owned by, a subsidiary of, or affiliated with
Caesars as of the date Executive executes this Agreement. Executive further
agrees that in the event Executive does apply for such employment with Caesars,
Executive’s application may be rejected legitimately and lawfully solely because
Executive breached this promise.


6.    Neutral Reference. Executive will not direct any third parties such as
prospective employers to contact any Company employee or manager. Rather,
Executive will direct any third parties to contact “The Work Number,” an
automated third-party service that the Company uses for employment verification
at (800) 367-5690 or


2

--------------------------------------------------------------------------------





www.theworknumber.com. The third party must provide the Company’s number (10587)
and should be able to verify Executive’s dates of service, job title, and
current employment status. Information regarding eligibility for rehire will not
be provided. Company will exercise good faith efforts to provide only this
information but, due to the size and number of employees at the Company, and due
to the confidential nature of this settlement, Company is not responsible for
statements made by Company personnel if third parties contact anyone at Company
individually instead of The Work Number.


7.    Return of Company Property, Confidentiality and Non-Disparagement.


7.1    Return of Company Property. Executive has returned, or will return to the
Company within five (5) business days of the Signature Date, all Company
property including but not limited to credit cards, mobile telephone(s),
computer(s), keys, building passes, security passes, access or identification
cards.


7.2    Confidentiality of Agreement. Executive understands, acknowledges, and
agrees that, unless disclosure is otherwise required by applicable law or
regulation including disclosure(s) required by any gaming regulatory authority,
the fact or content of this Agreement, and all the terms contained herein, are
confidential and shall not be disclosed by Executive to any person or entity by
Executive except that Executive may discuss the terms of this Agreement with
Executive’s spouse, attorney, and tax advisor rendering professional services
regarding the consideration provided to Executive pursuant to this Agreement,
provided that each such individual agrees to keep such information strictly
confidential and disclose it to no other person. Executive agrees that if any
such individual to whom Executive discloses information regarding the terms of
this Agreement then discloses such information to any other person, Executive
will be personally liable for such disclosure as a breach of this Agreement.
Executive affirms that Executive has not made any prior disclosures that, if
made after the Signature Date, would have violated this obligation
confidentiality. Notwithstanding the foregoing, Executive understands that
nothing contained in this Agreement limits Executive’s ability to file a charge
or complaint with the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). However, to the
maximum extent permitted by law, Executive agrees that if such an administrative
claim is made, Executive shall not be entitled to recover any individual
monetary relief or other individual remedies, except that this provision does
not limit the Executive’s right to receive an award for information provided to
any Government Agencies. Executive further understands that this Agreement does
not limit Executive’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the company. Under the Defend Trade Secrets Act of 2016,
Executive will not be held criminally or civilly liable under federal or state
trade secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


7.3    Non-Disparagement. Executive agrees not to criticize, denigrate, or
otherwise disparage the Company, any other Released Party, or any of the
Company’s products, processes, policies, practices, standards of business
conduct, officers, directors, senior executives or employees with whom Executive
worked during the five (5) years preceding the Separation Date. Nothing in this
section, however, shall prohibit Executive from providing truthful information
in compliance with any lawful subpoena or court order or otherwise complying
with directives given by entities or individuals authorized by law to compel
information from Executive regarding the Company or any of the Released Parties.


8.    Consequence of Executive’s Breach. Executive understands and acknowledges
that confidentiality as set forth in Section 7 and its subsections, above, is an
important, material part of the consideration Executive is giving to the Company
in this Agreement and that it would be very difficult for the Company to
quantify the effect of a breach of these provisions, and that, accordingly,
injunctive relief is an appropriate remedy for any breach of these provisions,
whether by Executive or by any person to whom Executive or Executive’s agent or
agents have divulged information regarding the terms of this Agreement.
Additionally, if the Company receives reasonable and credible


3

--------------------------------------------------------------------------------





evidence that Executive has breached any material provision of this Agreement,
including, without limitation, the confidentiality and non-disparagement
obligations set forth in this Agreement, Executive’s Salary Continuation Pay and
Subsidized COBRA shall cease. If Executive’s breach is confirmed by a court or
other authorized decision maker of competent jurisdiction, Executive shall also
be required to return to the Company those amounts previously paid to Executive
by the Company. If Executive is determined not to be in breach, Executive shall
be entitled to receive the remaining value of Salary Continuation and Subsidized
COBRA in a single lump sum payment, less taxes and withholding, within thirty
(30) days of such determination.


9.    Dispute Resolution. Any dispute arising in connection with the validity,
interpretation, enforcement, or breach of this Agreement; under any statute,
regulation, ordinance or the common law; or otherwise arising between Executive,
on the one hand, and the Company or any of its Subsidiaries or Affiliates, on
the other hand, the Parties, shall be submitted to binding arbitration before
the American Arbitration Association (“AAA”) for resolution. Such arbitration
shall be conducted in Las Vegas, Nevada, and the arbitrator will apply the law
of the State of Nevada, including federal law as applied in the State of Nevada.
The arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules, as modified by the terms set forth in this Agreement. The
arbitration will be conducted by a single arbitrator, who shall be an attorney
who specializes in the field of employment law and shall have prior experience
arbitrating employment disputes. The Company will pay the fees and costs of the
Arbitrator and/or the AAA, except that Executive will be responsible for paying
the applicable filing fee not to exceed the fee that Executive would otherwise
pay to file a lawsuit asserting the same claim in court. The arbitrator shall
not have the authority to modify the terms of this Agreement except to the
extent that the Agreement violates any governing statue, in which case the
arbitrator may modify the Agreement solely as necessary to not conflict with
such statute. The Arbitrator shall have the authority to award any remedy or
relief that a court in Nevada could grant in conformity with the applicable law
on the basis of claims actually made in the arbitration. The Arbitrator shall
render an award and written opinion which shall set forth the factual and legal
basis for the award. The award of the arbitrator shall be final and binding on
the Parties, and judgment on the award may be confirmed and entered in any state
or federal court located in Clark County, Nevada. The arbitration shall be
conducted on a strictly confidential basis, and Executive shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with any such a claim, or the
result of any arbitration (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who Executive shall
ensure adheres to all confidentiality terms in this Agreement. In the event of
any court proceeding to challenge or enforce an arbitrator’s award, the Parties
hereby consent to the exclusive jurisdiction of the state and federal courts in
Clark County, Nevada and agree to venue in that jurisdiction. The Parties agree
to take all steps necessary to protect the confidentiality of the Arbitration
Materials in connection with any such proceeding, agree to file all confidential
information, including but not limited to Confidential Business Information,
under seal to the extent possible, and agree to the entry of an appropriate
protective order encompassing the confidentiality terms of this Agreement. Each
party agrees to pay its own costs and fees in connection with any arbitration of
a dispute arising under this Agreement, and any court proceeding arising
therefrom, regardless of outcome. To the extent any dispute is found not to be
subject to this arbitration provision, both Executive and Company hereby waive
their respective rights to trial by jury. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
HAS CAREFULLY READ THIS SECTION 9, VOLUNTARILY AGREES TO ARBITRATE ALL DISPUTES,
AND HAS HAD THE OPPORTUNITY TO REVIEW THE PROVISIONS OF THIS SECTION WITH ANY
ADVISORS AS EXECUTIVE CONSIDERED NECESSARY. BY SIGNING THIS SEPARATION
AGREEMENT, EXECUTIVE SIGNIFIES EXECUTIVE’S UNDERSTANDING AND AGREEMENT TO THIS
SECTION.


10.     409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within the meaning of Section
409A of the Code as of the Date of Termination, any payments or benefits due
upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs. Section
1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided within thirty
(30) days following the earlier of (i) the date which is six (6) months after
Executive’s separation from service (as defined in Section 409A of the Code and
the


4

--------------------------------------------------------------------------------





regulations and other published guidance thereunder) for any reason other than
death, and (ii) the date of Executive’s death. Notwithstanding anything in this
Agreement or elsewhere to the contrary, distributions upon termination of
Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code and such date shall be the Date of
Termination for purposes of this Agreement. Each separately identified amount to
which Executive is entitled under this Agreement or otherwise shall be treated
as a separate payment for purposes of Section 409A of the Code. In addition, to
the extent possible under Section 409A of the Code, any series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement or otherwise if
such designation would constitute a “deferral of compensation” within the
meaning of Section 409A of the Code. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code. To the extent that any reimbursements
pursuant to this Agreement or otherwise are taxable to Executive, any
reimbursement payment due to Executive shall be paid to Executive on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred; provided, that, Executive has provided the Company
written documentation of such expenses in a timely fashion and such expenses
otherwise satisfy the Company’s expense reimbursement policies. Reimbursements
pursuant to this Agreement or otherwise are not subject to liquidation or
exchange for another benefit and the amount of such reimbursements that
Executive receives in one taxable year shall not affect the amount of such
reimbursements that Executive receives in any other taxable year.
Notwithstanding any of the foregoing to the contrary, the Company and its
officers, directors, employees, agents, and representatives make no guarantee or
representation that the payments or benefits provided under this Agreement
comply with, or are exempt from, the provisions of Section 409A of the Code, and
none of the foregoing shall have any liability or other obligation to indemnify
or hold harmless Executive or any beneficiary of Executive for any Tax,
additional tax, interest or penalties that Executive or any beneficiary of
Executive may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.
11.    Knowing and Voluntary Waiver/ADEA Waiver. Executive represents, warrants
and agrees that Executive has carefully read and fully understands all of the
provisions of this Agreement, knowingly and voluntarily agrees to all of the
terms set forth in this Agreement, and knowingly and voluntarily intends to be
legally bound by all of the terms set forth in this Agreement. Executive has
been advised by the Company to consider the terms of this Agreement and consult
with an attorney of Executive’s choice prior to executing this Agreement.
Executive agrees that by signing this Agreement, Executive waives any claims
Executive may have under the Age Discrimination in Employment Act of 1967 up to
the time Executive signs this Agreement. Executive has, if Executive wishes,
twenty-one (21) days to consider this Agreement prior to signing it, and seven
(7) days after signing this Agreement to revoke Executive’s signature (the
“Revocation Expiration Date”). Any revocation within this seven (7) day period
must be submitted, in writing via US Mail (registered or certified; return
receipt requested) or via email (with a copy to follow US Mail), to Richard
Appel, Law Department, 1 Caesars Palace Drive, Las Vegas, Nevada 89109,
rappel@caesars.com, and state, “I hereby revoke my acceptance of our Separation
Agreement and General Release.” For this revocation to be effective, the written
notice must be received by Mr. Appel no later than the close of business on the
seventh (7th) calendar day after Executive signs this Agreement. If Executive
revokes this Agreement, it shall not be effective or enforceable and Executive
will not receive the consideration stated herein. This Agreement does not
prevent Executive from raising an age discrimination claim arising from facts
and events occurring after the Revocation Expiration Date.


12.    Miscellaneous.    


12.1    Attorneys’ Consultation, Fees and Costs. Executive has been advised by
the Company to consider the terms of this Agreement and consult with an attorney
of Executive’s choice prior to executing this Agreement. The Parties agree that
each shall bear his or its own attorney’s fees and costs in connection with the
negotiation and execution of this Agreement.
    
12.2    Transfer of Claims. Executive has not transferred or assigned, or
purported to transfer or assign, to any person or entity, any claim described in
this Agreement.




5

--------------------------------------------------------------------------------





12.3    Governing Law. This Agreement shall be governed by, construed in, and
enforced exclusively in accordance with the laws of Nevada without regard to its
conflict of laws provisions. Any action, suit or proceeding involving this
Agreement shall be initiated solely in Las Vegas, Nevada.


12.4    Attorney’s Fees. In the event of any action, suit or proceeding in
connection with this Agreement, the prevailing party shall be entitled to
recover his or its actual and reasonable attorney’s fees in connection
therewith.


12.5    No Admission of Wrongdoing. The Parties have entered into this Agreement
solely to resolve any disputed claims that may exist between them. Neither the
fact of this Agreement nor any of its parts shall be construed as an admission
of wrongdoing or liability.


12.6    Severability. Should any provision in this Agreement be determined to be
invalid, the validity of the remaining provisions shall not be affected thereby,
and the invalid provision shall be deemed not to be part of this Agreement, and
all remaining provisions shall remain valid and enforceable.    


12.7    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties and supersedes any prior agreements between the Parties pertaining
to the subject matter of this Agreement, except for the following provisions of
the Employment Agreement which remain in full force and effect and are
incorporated by this reference as though fully set forth herein: (a) Section 5
(“Claw-Back”); (b) Section 9(e) (“Executive’s Equity Awards”); (c)
post-employment obligations, terms and conditions set forth in Section 10
(“Restrictive Covenants”); (d) Section 14 (“Litigation and Regulatory
Cooperation”); and, (e) any express references to the Employment Agreement (for
example, definitions) set forth herein. For purposes of clarification, if
Executive violates any of the provisions set forth in Section 10 of the
Employment Agreement, such violation will constitute a breach of this Agreement,
and shall be subject to the provisions of Section 7 of this Agreement.


12.8    Neutral Interpretation. The Parties have both participated in the
negotiation and preparation of this Agreement. The provisions of this Agreement
shall not be construed for or against a Party because such Party’s counsel
drafted this Agreement, and all rules of construction in this regard are hereby
waived.


12.9    No Representations. The Parties acknowledge that, except as expressly
set forth herein, no representations of any kind or character have been made by
any other party or that party’s agents, representatives, or attorneys to induce
the execution of this Agreement. The Parties further agree that Executive has
not relied upon any advice whatsoever from the Company or its attorneys.    


12.10    No Modification or Waiver. No modification or waiver of the terms of
this Agreement shall be effective unless it appears in a writing signed by all
Parties to this Agreement.     


12.11    Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, and assigns, and
shall inure to the benefit of each and all of the Released Parties, and to their
heirs, representatives, executors, administrators, successors, and assignees.


12.12.    Counterparts. This Agreement may be executed in one or more
counterparts, including, without limitation, facsimile and electronic
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
as of the Signature Date.




EXECUTIVE


/s/ Robert J. Morse______________________________
ROBERT J. MORSE


6

--------------------------------------------------------------------------------











CAESARS ENTERPRISE SERVICES, LLC




By:    _/s/ Mark Frissora_______________


Name:    ___Mark Frissora________________


Its:    __ President and Chief Executive Officer_


Signature: _/s/ Mark Frissora_____________






7